Citation Nr: 0103096	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-10 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of the appropriate initial rating for service-
connected status post left ankle surgery for talocalcaneal 
fusion, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted service connection for 
status post left ankle surgery for talocalcaneal fusion and 
assigned a 10 percent disability rating.  The veteran 
appealed the decision to the Board which remanded the case to 
the RO in December 1999 for further development.  After 
completion of the requested development to the extent 
possible and continued denial of the veteran's claim, the RO 
returned the case to the Board for further appellate review.

A written statement dated in January 2001 from the veteran's 
representative appears to assert claims of entitlement to 
service connection for a left ankle surgical scar and for 
left flexor hallucis longus damage on the veteran's behalf.  
This statement also appears to include a notice of 
disagreement to the RO's July 2000 decision denying service 
connection for a left and a right foot disorder and for a 
left knee disorder and finding no new and material evidence 
to reopen a claim of entitlement to service connection for a 
right ankle disorder.  The Board refers these matters back to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected status post left ankle 
surgery for talocalcaneal fusion is manifested by limitation 
of motion and additional functional impairment due to pain.



CONCLUSION OF LAW

Criteria for assignment of a 20 percent rating for status 
post left ankle surgery for talocalcaneal fusion have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected status post left ankle surgery for 
talocalcaneal fusion because the disorder is more disabling 
than contemplated by the current 10 percent disability 
rating.  The Board is satisfied that the record includes 
evidence necessary for the equitable disposition of this 
appeal and that the veteran requires no further assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection such as the instant appeal, the facts 
of a particular case may require assignment of separate 
disability ratings for separate time periods.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  Otherwise, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was service connected for status post left ankle 
surgery for talocalcaneal fusion by a January 1998 rating 
decision which also assigned a 10 percent disability rating 
pursuant to DC 5271.  Under 38 C.F.R. § 4.71, DC 5271, 
pertaining to limited ankle motion, a 20 percent disability 
rating is warranted for marked limitation of motion and a 10 
percent disability rating is warranted for moderate 
limitation of motion.

Service medical records (SMRs) document the veteran's April 
1996 resection of a left talocalcaneal coalition during 
service.  The operation apparently was unsuccessful because 
an October 1996 Medical Board Report includes a diagnosis of 
recurrent talocalcaneal coalition after resection with 
spontaneous bone formation and fusion in the area of the 
previous resection.  Contemporaneous left ankle examination 
revealed 30 degrees of dorsiflexion, 40 degrees of plantar 
flexion, 0 degrees of inversion and 5 degrees of eversion.  
The veteran also was found to have been neurovascularly 
intact and to have dysesthesia surrounding the incision.  
Upon use, the flexor hallucis longus began fasciculation at 
about 20 degrees and had a weak pull down force, estimated at 
4/5 strength.  The SMRs also include records pertaining to 
postsurgical physical therapy provided to the veteran in-
service by a private organization.  The physical therapy 
records describe a severe level of left ankle disability.  
For example, a March 1997 report describes severe deficits in 
both range of motion and strength with gait abnormalities and 
pain throughout testing.  Although the Medical Board 
recommended a redo coalition resection, the veteran expressed 
dissatisfaction with his in-service medical care and declined 
additional surgery by Navy doctors on his left ankle.  The 
veteran received a Medical Board discharge for unfitness due 
to recurrent talocalcaneal coalition of the left ankle in May 
1997.

Since the veteran's separation from service he has undergone 
two VA examinations.  December 1997 examination findings 
suggested an essentially normal left ankle with some 
limitation of motion.  Objective findings included a normal 
left ankle X-ray, normal posture and gait, and left ankle 
range of motion of 15 degrees dorsiflexion, 40 degrees 
plantar flexion, normal inversion and slightly diminished 
eversion.  In February 2000 the veteran complained to the 
examining physician that left ankle pain limited his 
occupational and social activities and that his left ankle 
was worse than it was after the 1996 surgery.  Findings 
included good posture, normal heel and toe gait, plantigrade 
feet, normal squat, normal bone alignment, well-healed 
surgical scar and a palpable left foot pulse.  Other findings 
included mild valgus position of the left heel, tiptoe with 
left ankle pain, inability to bear weight on the left big toe 
because of spasm of the flexor pollicis muscle and range of 
motion measured at 15 degrees of dorsiflexion, 25 degrees of 
plantar flexion with 0 degrees of inversion and eversion and 
pain reported at the limits of motion.  Contemporaneous X-
rays disclosed a sclerotic area near the subtalar joint.  A 
contemporaneous CT scan disclosed a left side talocalcaneal 
coalescence.  The examining physician also opined that the 
veteran had moderate left ankle disability with loss of 
inversion and eversion, and range of dorsiflexion and plantar 
flexion permanently limited by pain and characterized by 
weakness and fatigability.  The physician concluded that the 
veteran's left ankle disability moderately limited his 
ability to perform average employment in civilian 
occupations.

Also associated with the claims file are written statements 
from members of the veteran's family stating, in essence, 
that upon his separation from service the veteran no longer 
was able to engage in accustomed recreational pursuits 
because of his damaged left ankle.

Review of the medical evidence and lay statements describing 
the veteran's left ankle symptomatology does not, in the 
Board's judgment, meet criteria for a 20 percent rating under 
DC 5271.  The VA physician who examined the veteran most 
recently described the left ankle disability as moderate.  
This is consistent with the findings of the December 1997 VA 
examination and with VA criteria under which normal 
dorsiflexion is 20 degrees, normal plantar flexion is 40 
degrees and absent VA rating criteria for inversion or 
eversion.  Therefore, the Board finds that the evidence does 
not objectively confirm symptomatology warranting a rating in 
excess of 10 percent under DC 5271.  However, the Board notes 
that objective findings confirm the veteran's complaints of 
increasing left ankle pain thereby presenting additional 
occupational disability.  The Board acknowledges that pain 
supported by adequate pathology may cause disability and that 
a higher schedular rating may be warranted to evaluate 
functional loss due to pain when the DC under which a veteran 
is rated does not contemplate these factors.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59.  The Board observes that there is evidence 
of sufficient left ankle pain and resulting additional 
functional loss in this case, including weakness and 
fatigability, that the Board finds demonstrated 
symptomatology to more nearly approximate that of marked 
limitation of left ankle motion as contemplated by DC 5271.  
Accordingly, the Board concludes that a 20 percent disability 
evaluation is warranted in this case.  See Id.; 38 C.F.R. 
§§ 4.3, 4.7.

The Board also has considered whether a higher rating is 
warranted under other provisions or diagnostic codes.  
However, there is no evidence that the service-connected 
disorder encompasses ankylosis (DCs 5270, 5272), os calcis or 
astragalus (DC 5273), or astragalectomy (DC 5274), so 
evaluation under these provisions is inappropriate.  
38 C.F.R. § 4.71a.

The Board notes that this decision is based solely upon the 
provisions of the VA's rating schedule.  The Board finds that 
the record does not establish that schedular criteria are 
inadequate to evaluate the veteran's disability.  There is no 
showing that the disability under consideration has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In fact, the 20 percent 
disability evaluation granted pursuant to this decision 
recognizes that the veteran has a marked left ankle 
disability and considers the effect of the ankle disorder 
upon his occupation as noted in the record.  Thus, in the 
absence of an exceptional or unusual disability picture, the 
Board finds that that remand for compliance with the 
procedures for assignment of an extra-schedular evaluation is 
not warranted.  See 

Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent evaluation for status post left ankle surgery 
for talocalcaneal fusion is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

